Case: 1:19-cv-04693 Document #: 5-1 Filed: 07/12/19 Page 1 of 159 PageID #:308




                     V IIHIHXJ
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page21ofof159
                                                                24 PageID
                                                                   PageID #:1
                                                                          #:309
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page32ofof159
                                                                24 PageID
                                                                   PageID #:1
                                                                          #:310
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page43ofof159
                                                                24 PageID
                                                                   PageID #:1
                                                                          #:311
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page54ofof159
                                                                24 PageID
                                                                   PageID #:1
                                                                          #:312
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page65ofof159
                                                                24 PageID
                                                                   PageID #:1
                                                                          #:313
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page76ofof159
                                                                24 PageID
                                                                   PageID #:1
                                                                          #:314
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page87ofof159
                                                                24 PageID
                                                                   PageID #:1
                                                                          #:315
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page98ofof159
                                                                24 PageID
                                                                   PageID #:1
                                                                          #:316
Case:
   Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                 #: 1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page109 of
                                                              of 159
                                                                 24 PageID
                                                                     PageID#:1
                                                                            #:317
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page11
                                                          10ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:318
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page12
                                                          11ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:319
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page13
                                                          12ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:320
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page14
                                                          13ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:321
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page15
                                                          14ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:322
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page16
                                                          15ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:323
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page17
                                                          16ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:324
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page18
                                                          17ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:325
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page19
                                                          18ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:326
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page20
                                                          19ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:327
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page21
                                                          20ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:328
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page22
                                                          21ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:329
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page23
                                                          22ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:330
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page24
                                                          23ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:331
Case:
  Case:
      1:19-cv-04693
         1:19-cv-04693
                    Document
                       Document
                             #: 5-1
                                #: 1Filed:
                                     Filed:07/12/19
                                            07/11/19Page
                                                     Page25
                                                          24ofof159
                                                                 24 PageID
                                                                    PageID #:1
                                                                           #:332
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page26
                                                           1 of 134
                                                                159 PageID #:25
                                                                           #:333
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page27
                                                           2 of 134
                                                                159 PageID #:25
                                                                           #:334
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page28
                                                           3 of 134
                                                                159 PageID #:25
                                                                           #:335
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page29
                                                           4 of 134
                                                                159 PageID #:25
                                                                           #:336
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page30
                                                           5 of 134
                                                                159 PageID #:25
                                                                           #:337
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page31
                                                           6 of 134
                                                                159 PageID #:25
                                                                           #:338
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page32
                                                           7 of 134
                                                                159 PageID #:25
                                                                           #:339
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page33
                                                           8 of 134
                                                                159 PageID #:25
                                                                           #:340
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page34
                                                           9 of 134
                                                                159 PageID #:25
                                                                           #:341
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page35
                                                     10of
                                                        of159
                                                          134PageID
                                                              PageID#:342
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page36
                                                     11of
                                                        of159
                                                          134PageID
                                                              PageID#:343
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page37
                                                     12of
                                                        of159
                                                          134PageID
                                                              PageID#:344
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page38
                                                     13of
                                                        of159
                                                          134PageID
                                                              PageID#:345
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page39
                                                     14of
                                                        of159
                                                          134PageID
                                                              PageID#:346
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page40
                                                     15of
                                                        of159
                                                          134PageID
                                                              PageID#:347
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page41
                                                     16of
                                                        of159
                                                          134PageID
                                                              PageID#:348
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page42
                                                     17of
                                                        of159
                                                          134PageID
                                                              PageID#:349
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page43
                                                     18of
                                                        of159
                                                          134PageID
                                                              PageID#:350
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page44
                                                     19of
                                                        of159
                                                          134PageID
                                                              PageID#:351
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page45
                                                     20of
                                                        of159
                                                          134PageID
                                                              PageID#:352
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page46
                                                     21of
                                                        of159
                                                          134PageID
                                                              PageID#:353
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page47
                                                     22of
                                                        of159
                                                          134PageID
                                                              PageID#:354
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page48
                                                     23of
                                                        of159
                                                          134PageID
                                                              PageID#:355
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page49
                                                     24of
                                                        of159
                                                          134PageID
                                                              PageID#:356
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page50
                                                     25of
                                                        of159
                                                          134PageID
                                                              PageID#:357
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page51
                                                     26of
                                                        of159
                                                          134PageID
                                                              PageID#:358
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page52
                                                     27of
                                                        of159
                                                          134PageID
                                                              PageID#:359
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page53
                                                     28of
                                                        of159
                                                          134PageID
                                                              PageID#:360
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page54
                                                     29of
                                                        of159
                                                          134PageID
                                                              PageID#:361
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page55
                                                     30of
                                                        of159
                                                          134PageID
                                                              PageID#:362
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page56
                                                     31of
                                                        of159
                                                          134PageID
                                                              PageID#:363
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page57
                                                     32of
                                                        of159
                                                          134PageID
                                                              PageID#:364
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page58
                                                     33of
                                                        of159
                                                          134PageID
                                                              PageID#:365
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page59
                                                     34of
                                                        of159
                                                          134PageID
                                                              PageID#:366
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page60
                                                     35of
                                                        of159
                                                          134PageID
                                                              PageID#:367
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page61
                                                     36of
                                                        of159
                                                          134PageID
                                                              PageID#:368
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page62
                                                     37of
                                                        of159
                                                          134PageID
                                                              PageID#:369
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page63
                                                     38of
                                                        of159
                                                          134PageID
                                                              PageID#:370
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page64
                                                     39of
                                                        of159
                                                          134PageID
                                                              PageID#:371
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page65
                                                     40of
                                                        of159
                                                          134PageID
                                                              PageID#:372
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page66
                                                     41of
                                                        of159
                                                          134PageID
                                                              PageID#:373
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page67
                                                     42of
                                                        of159
                                                          134PageID
                                                              PageID#:374
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page68
                                                     43of
                                                        of159
                                                          134PageID
                                                              PageID#:375
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page69
                                                     44of
                                                        of159
                                                          134PageID
                                                              PageID#:376
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page70
                                                     45of
                                                        of159
                                                          134PageID
                                                              PageID#:377
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page71
                                                     46of
                                                        of159
                                                          134PageID
                                                              PageID#:378
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page72
                                                     47of
                                                        of159
                                                          134PageID
                                                              PageID#:379
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page73
                                                     48of
                                                        of159
                                                          134PageID
                                                              PageID#:380
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page74
                                                     49of
                                                        of159
                                                          134PageID
                                                              PageID#:381
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page75
                                                     50of
                                                        of159
                                                          134PageID
                                                              PageID#:382
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page76
                                                     51of
                                                        of159
                                                          134PageID
                                                              PageID#:383
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page77
                                                     52of
                                                        of159
                                                          134PageID
                                                              PageID#:384
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page78
                                                     53of
                                                        of159
                                                          134PageID
                                                              PageID#:385
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page79
                                                     54of
                                                        of159
                                                          134PageID
                                                              PageID#:386
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page80
                                                     55of
                                                        of159
                                                          134PageID
                                                              PageID#:387
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page81
                                                     56of
                                                        of159
                                                          134PageID
                                                              PageID#:388
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page82
                                                     57of
                                                        of159
                                                          134PageID
                                                              PageID#:389
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page83
                                                     58of
                                                        of159
                                                          134PageID
                                                              PageID#:390
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page84
                                                     59of
                                                        of159
                                                          134PageID
                                                              PageID#:391
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page85
                                                     60of
                                                        of159
                                                          134PageID
                                                              PageID#:392
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page86
                                                     61of
                                                        of159
                                                          134PageID
                                                              PageID#:393
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page87
                                                     62of
                                                        of159
                                                          134PageID
                                                              PageID#:394
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page88
                                                     63of
                                                        of159
                                                          134PageID
                                                              PageID#:395
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page89
                                                     64of
                                                        of159
                                                          134PageID
                                                              PageID#:396
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page90
                                                     65of
                                                        of159
                                                          134PageID
                                                              PageID#:397
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page91
                                                     66of
                                                        of159
                                                          134PageID
                                                              PageID#:398
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page92
                                                     67of
                                                        of159
                                                          134PageID
                                                              PageID#:399
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page93
                                                     68of
                                                        of159
                                                          134PageID
                                                              PageID#:400
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page94
                                                     69of
                                                        of159
                                                          134PageID
                                                              PageID#:401
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page95
                                                     70of
                                                        of159
                                                          134PageID
                                                              PageID#:402
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page96
                                                     71of
                                                        of159
                                                          134PageID
                                                              PageID#:403
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page97
                                                     72of
                                                        of159
                                                          134PageID
                                                              PageID#:404
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page98
                                                     73of
                                                        of159
                                                          134PageID
                                                              PageID#:405
                                                                    #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                              1-1Filed:
                                  Filed:07/12/19
                                        07/11/19Page
                                                 Page99
                                                     74of
                                                        of159
                                                          134PageID
                                                              PageID#:406
                                                                    #:25
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page100
                                                           75 of 134
                                                                 159 PageID #:25
                                                                            #:407
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page101
                                                           76 of 134
                                                                 159 PageID #:25
                                                                            #:408
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page102
                                                           77 of 134
                                                                 159 PageID #:25
                                                                            #:409
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page103
                                                           78 of 134
                                                                 159 PageID #:25
                                                                            #:410
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page104
                                                           79 of 134
                                                                 159 PageID #:25
                                                                            #:411
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page105
                                                           80 of 134
                                                                 159 PageID #:25
                                                                            #:412
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page106
                                                           81 of 134
                                                                 159 PageID #:25
                                                                            #:413
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page107
                                                           82 of 134
                                                                 159 PageID #:25
                                                                            #:414
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page108
                                                           83 of 134
                                                                 159 PageID #:25
                                                                            #:415
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page109
                                                           84 of 134
                                                                 159 PageID #:25
                                                                            #:416
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page110
                                                           85 of 134
                                                                 159 PageID #:25
                                                                            #:417
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page111
                                                           86 of 134
                                                                 159 PageID #:25
                                                                            #:418
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page112
                                                           87 of 134
                                                                 159 PageID #:25
                                                                            #:419
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page113
                                                           88 of 134
                                                                 159 PageID #:25
                                                                            #:420
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page114
                                                           89 of 134
                                                                 159 PageID #:25
                                                                            #:421
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page115
                                                           90 of 134
                                                                 159 PageID #:25
                                                                            #:422
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page116
                                                           91 of 134
                                                                 159 PageID #:25
                                                                            #:423
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page117
                                                           92 of 134
                                                                 159 PageID #:25
                                                                            #:424
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page118
                                                           93 of 134
                                                                 159 PageID #:25
                                                                            #:425
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page119
                                                           94 of 134
                                                                 159 PageID #:25
                                                                            #:426
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page120
                                                           95 of 134
                                                                 159 PageID #:25
                                                                            #:427
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page121
                                                           96 of 134
                                                                 159 PageID #:25
                                                                            #:428
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page122
                                                           97 of 134
                                                                 159 PageID #:25
                                                                            #:429
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page123
                                                           98 of 134
                                                                 159 PageID #:25
                                                                            #:430
Case:
 Case:1:19-cv-04693
       1:19-cv-04693Document
                     Document#:#:5-1
                                  1-1Filed:
                                      Filed:07/12/19
                                             07/11/19Page
                                                      Page124
                                                           99 of 134
                                                                 159 PageID #:25
                                                                            #:431
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page125
                                                      100of
                                                          of159
                                                             134PageID
                                                                PageID#:432
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page126
                                                      101of
                                                          of159
                                                             134PageID
                                                                PageID#:433
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page127
                                                      102of
                                                          of159
                                                             134PageID
                                                                PageID#:434
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page128
                                                      103of
                                                          of159
                                                             134PageID
                                                                PageID#:435
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page129
                                                      104of
                                                          of159
                                                             134PageID
                                                                PageID#:436
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page130
                                                      105of
                                                          of159
                                                             134PageID
                                                                PageID#:437
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page131
                                                      106of
                                                          of159
                                                             134PageID
                                                                PageID#:438
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page132
                                                      107of
                                                          of159
                                                             134PageID
                                                                PageID#:439
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page133
                                                      108of
                                                          of159
                                                             134PageID
                                                                PageID#:440
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page134
                                                      109of
                                                          of159
                                                             134PageID
                                                                PageID#:441
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page135
                                                      110of
                                                          of159
                                                             134PageID
                                                                PageID#:442
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page136
                                                      111of
                                                          of159
                                                             134PageID
                                                                PageID#:443
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page137
                                                      112of
                                                          of159
                                                             134PageID
                                                                PageID#:444
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page138
                                                      113of
                                                          of159
                                                             134PageID
                                                                PageID#:445
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page139
                                                      114of
                                                          of159
                                                             134PageID
                                                                PageID#:446
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page140
                                                      115of
                                                          of159
                                                             134PageID
                                                                PageID#:447
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page141
                                                      116of
                                                          of159
                                                             134PageID
                                                                PageID#:448
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page142
                                                      117of
                                                          of159
                                                             134PageID
                                                                PageID#:449
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page143
                                                      118of
                                                          of159
                                                             134PageID
                                                                PageID#:450
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page144
                                                      119of
                                                          of159
                                                             134PageID
                                                                PageID#:451
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page145
                                                      120of
                                                          of159
                                                             134PageID
                                                                PageID#:452
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page146
                                                      121of
                                                          of159
                                                             134PageID
                                                                PageID#:453
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page147
                                                      122of
                                                          of159
                                                             134PageID
                                                                PageID#:454
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page148
                                                      123of
                                                          of159
                                                             134PageID
                                                                PageID#:455
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page149
                                                      124of
                                                          of159
                                                             134PageID
                                                                PageID#:456
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page150
                                                      125of
                                                          of159
                                                             134PageID
                                                                PageID#:457
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page151
                                                      126of
                                                          of159
                                                             134PageID
                                                                PageID#:458
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page152
                                                      127of
                                                          of159
                                                             134PageID
                                                                PageID#:459
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page153
                                                      128of
                                                          of159
                                                             134PageID
                                                                PageID#:460
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page154
                                                      129of
                                                          of159
                                                             134PageID
                                                                PageID#:461
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page155
                                                      130of
                                                          of159
                                                             134PageID
                                                                PageID#:462
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page156
                                                      131of
                                                          of159
                                                             134PageID
                                                                PageID#:463
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page157
                                                      132of
                                                          of159
                                                             134PageID
                                                                PageID#:464
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page158
                                                      133of
                                                          of159
                                                             134PageID
                                                                PageID#:465
                                                                       #:25
Case:
Case:1:19-cv-04693
      1:19-cv-04693Document
                   Document#:
                            #:5-1
                               1-1Filed:
                                  Filed:07/12/19
                                         07/11/19Page
                                                 Page159
                                                      134of
                                                          of159
                                                             134PageID
                                                                PageID#:466
                                                                       #:25
